FILED
                            NOT FOR PUBLICATION                             OCT 07 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JAMES SYRAN,                                     No. 10-55148

              Plaintiff,                         D.C. No. 3:05-cv-00909-LAB-
                                                 CAB
  and

MICHAEL COHEN,                                   MEMORANDUM *

              Plaintiff - Appellant,
  v.

LEXISNEXIS GROUP, a corporation; et
al.,

              Defendants - Appellees.



MARK WITRIOL; et al.,                            No. 10-55149

              Plaintifs,                         D.C. No. 3:06-cv-02360-LAB-
                                                 CAB
  and

MICHAEL COHEN,

              Plaintiff - Appellant,

  v.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
LEXISNEXIS GROUP, a corporation; et
al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Southern District of California
                  Cathy Ann Bencivengo, District Judge, Presiding

                         Submitted September 27, 2011 ***

Before:        HAWKINS, SILVERMAN, and W. FLETCHER, Circuit Judges.

      Michael Cohen appeals pro se from the district court’s order denying his

untimely motion to modify the terms of arbitration under a class action settlement.

We have jurisdiction under 28 U.S.C. § 1291. We review the district court’s

enforcement of a settlement agreement for an abuse of discretion. Callie v. Near,

829 F.2d 888, 890 (9th Cir. 1987). We affirm.

      The district court did not abuse its discretion in denying Cohen’s motion

because Cohen neither objected to the terms of the settlement nor appealed from

the judgment settling the class action in a timely manner. See Gendron v. Shastina



          **
         The parties consented to proceed before a magistrate judge for issues
regarding the terms of the settlement agreement. See 28 U.S.C. § 636(c).

       ***
         The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                          2                                   10-55148
Properties, Inc., 578 F.2d 1313, 1314-15 (9th Cir. 1978) (appellant who failed to

perfect a timely appeal from a judgment settling a class action is “precluded from

challenging the . . . fairness of the agreement”).

      Contrary to appellees’ contention, the district court’s order was final and

appealable. See United States v. One 1986 Ford Pickup, 56 F.3d 1181, 1184-85

(9th Cir. 1995) (per curiam) (discussing finality rule in context of post-judgment

orders).

      AFFIRMED.




                                           3                                   10-55148